717 S.E.2d 579 (2011)
STATE
v.
Stephen Monroe BUCKNER.
No. 267A11-1.
Supreme Court of North Carolina.
September 16, 2011.
M. Gordon Widenhouse, Jr., Chapel Hill, for Buckner, Stephen Monroe.
Daniel Shatz, Assistant Appellate Defender, for Buckner, Stephen Monroe.
Brad Greenway, District Attorney, for State of N.C.
Jeff Hunt, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 14th of September 2011 by Defendant for Stay of Appeal Pending Disposition of Motion for Appropriate Relief Under the North Carolina Racial Justice Act:
"Motion Allowed by order of the Court in conference, this the 16th of September 2011."